Casey, J.
Appeal from an order of the Supreme Court (Torraca, J.), entered October 6, 1988 in Ulster County, which denied plaintiffs motion to compel defendants’ attorney to accept late service of the complaint.
Supreme Court properly denied plaintiffs motion to compel acceptance of the complaint in this negligence action. The action was commenced in 1982 by the service of the summons alone. Since the summons did not contain the notice required by CPLR 305 (b), plaintiff never acquired personal jurisdiction over defendants (see, Parker v Mack, 61 NY2d 114) and the Statute of Limitations has long since expired (see, CPLR 214).
Order affirmed, with costs. Mahoney, P. J., Casey, Yesawich, Jr., Levine and Harvey, JJ., concur.